Citation Nr: 0807941	
Decision Date: 03/07/08    Archive Date: 03/17/08

DOCKET NO.  05-17 789A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in 
Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to service connection for residuals of a 
laceration to the left middle finger.

3.  Entitlement to an increased evaluation for service-
connected headaches, currently rated as 30 percent disabling.

4.  Entitlement to service connection for a low back 
disorder.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1995 to 
October 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Roanoke, Virginia (AOJ).  The claims file is in the 
jurisdiction of the VA Regional Office in Wichita, Kansas 
(RO).

The issue of service connection for a low back disorder is 
addressed in the remand portion of the decision below, and is 
remanded to the RO via the Appeals Management Center in 
Washington, D.C.

After the veteran perfected her appeal with regard to the 
issues of service connection for gastroesophegael reflux 
disease, service connection for a right wrist disorder, and 
service connection for a left wrist disorder, the RO issued a 
rating decision which granted these issues in November 2006.  
Since the November 2006 rating decision constituted a full 
grant of the benefits sought with respect to these issues, 
they are no longer in appellate status. 


FINDING OF FACT

Prior to promulgation of a decision by the Board, the veteran 
withdrew her appeals with regard to the issues of entitlement 
to service connection for residuals of a laceration to the 
left middle finger, entitlement to service connection for 
sinusitis, and entitlement to an increased evaluation for 
headaches.


CONCLUSION OF LAW

The criteria for withdrawal of the substantive appeal for the 
issues of entitlement to service connection for residuals of 
a laceration to the left middle finger, entitlement to 
service connection for sinusitis, and entitlement to an 
increased evaluation for headaches have been met.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege a specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may 
be made by the veteran or by his or her authorized 
representative.  38 C.F.R. § 20.204.

By an August 2002 rating decision, the AOJ denied the 
veteran's claims of entitlement to service connection 
residuals of a laceration to the left middle finger, 
entitlement to service connection for sinusitis, and 
entitlement to an increased evaluation for headaches.  In May 
2005 the veteran perfected her appeal.  However, in a 
December 2006 written statement and at a May 2007 informal 
conference, the veteran withdrew her appeal regarding these 
issues.  With no allegation of error of fact or law remaining 
before the Board, the Board does not have jurisdiction to 
review the appeals and they are dismissed.


ORDER

The claims of entitlement to service connection for residuals 
of a laceration to the left middle finger, entitlement to 
service connection for sinusitis, and entitlement to an 
increased evaluation for headaches are dismissed.

REMAND

The veteran is seeking service connection for a low back 
disorder.  She claims that she injured her back inservice, 
and that she has had back pain ever since service discharge.

Based upon its review of the veteran's claims folder, the 
Board finds that there is a further duty to assist the 
veteran with her claim herein.  A review of the veteran's 
claims folder revealed additional post-service treatment 
records that should be obtained.  In a January 2005 
statement, the veteran reported that she had received 
treatment for her low back disorder from INOVA Rehabilitation 
Center (INOVA) at the Tyson's Corner, Virginia office from 
January 2002 through May 2002.  In May 2007, the RO requested 
the veteran's medical records from INOVA.  However, an August 
2007 response from INOVA indicated that they were unable to 
locate the veteran's medical records without additional 
information, including either the patient account number or 
the location of the clinic where the patient was treated.  
The claims folder does not reflect a response from the RO to 
INOVA identifying the Tyson's Corner, Virginia office as the 
location of the veteran's treatment, or any other attempt by 
the RO to obtain these records. 

Additionally, VA's duty to assist includes a thorough and 
contemporaneous medical examination.  Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).  In McLendon v. Nicholson, the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must provide a VA medical examination in service 
connection claims when there is (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred inservice or establishing certain 
diseases manifesting during an applicable presumptive period 
for which the claimant qualifies, and (3) an indication that 
the disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).

Here, there is evidence of symptomatology inservice, as a 
November 1996 service medical record notes that the veteran 
was treated for a lumbar strain.  In addition, the veteran's 
post-service medical records note persistent and recurrent 
symptoms of a low back disorder in the form of complaints of 
and treatment for back pain.  Although there is not evidence 
of a nexus between the veteran's inservice injury and her 
current symptomatology, the veteran did provide lay evidence 
of continuity of symptomatology, stating that her back pain 
has continued since service, which is competent for this 
limited purpose.  See, c.f., Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  The inservice evidence of a low back 
injury, coupled with the veteran's statements of continuity 
of symptomatology and the current complaints of and treatment 
for low back pain, satisfies the "low" threshold, set forth 
in McLendon.  Accordingly, remand for a VA examination is 
warranted.

Accordingly, the case is remanded for the following action:

1.  The RO must provide notice as required 
by Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006). 

2.  The RO must contact the veteran and 
afford her the opportunity to identify the 
source of any medical records that pertain 
to her low back disorder, to include the 
records of INOVA.  Subsequently, the RO 
must make arrangements to obtain all 
records of treatment or examination from 
all sources listed by the veteran.  
Whether or not the veteran identifies any 
additional treatment sources, the RO must 
contact INOVA again to request the 
veteran's treatment records.  The request 
must state that the veteran was treated at 
INOVA's Tyson's Corner, Virginia location 
from January 2002 through May 2002.  All 
information obtained must be made part of 
the file.  All attempts to secure this 
evidence must be documented in the claims 
file by the RO.  The veteran and her 
representative must be informed as to the 
result of these efforts.  The veteran must 
then be given an opportunity to respond. 

3.  The RO must make arrangements to 
provide the veteran with a VA spine 
examination to determine the etiology of 
any diagnosed low back disorder.  The 
claims file must be made available to and 
reviewed by the examiner.  All pertinent 
symptomatology and findings must be 
reported in detail.  Any indicated 
diagnostic tests and studies must be 
accomplished.  Thereafter, based upon 
review of the service and post-service 
medical records, the examiner must provide 
an opinion as to whether any low back 
disorder found is related to the veteran's 
active duty military service.  If such a 
determination cannot be made without 
resort to speculation, the examiner must 
specifically state this.  A complete 
rationale for all opinions must be 
provided.  The report must be typed. 

4.  The RO must notify the veteran that it 
is her responsibility to report for any VA 
examination scheduled, and to cooperate in 
the development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2007).  In the event that 
the veteran does not report for any 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to her 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.  Copies of 
all documentation notifying the veteran of 
any scheduled VA examination must be 
placed in the veteran's claims file. 

5.  After the development requested has 
been completed, the RO must review the 
examination report to ensure that it is in 
complete compliance with the directives of 
this Remand.  If the report is deficient 
in any manner, the RO must implement 
corrective procedures at once. 

6.  The RO must then readjudicate the 
claim and, thereafter, if the claim on 
appeal remains denied, the veteran and her 
representative must be provided a 
supplemental statement of the case.  After 
the veteran has had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review. 

No action is required by the veteran until she receives 
further notice; however, she may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


